Citation Nr: 1037532	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for a left shoulder disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1996 to May 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the St. Petersburg, Florida Department of Veterans 
Affairs (VA) Regional Office (RO).  The matter was previously 
before the Board in February 2009 when it was remanded for 
additional development.  


FINDING OF FACT

The Veteran's left shoulder pain/strain in service was acute and 
resolved, and a chronic left shoulder disability was not 
manifested in service; arthritis of the shoulder was not 
manifested in the first postservice year; and the Veteran's 
current left shoulder disability, subluxation with rotator cuff 
tear and Hill-Sachs deformity of proximal humerus, is not shown 
to be related to his service, to include as due to injury 
therein.  


CONCLUSION OF LAW

Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  March 2003 and March 2009 letters 
notified him of the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The March 2009 letter informed 
him of disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record.  It is not 
alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for VA examinations in June 2003 and (pursuant to the Board's 
remand) in July 2009.  The July 2009 examination report reflects 
familiarity with the complete record, and provides sufficient 
information to address the matter at hand; the Board finds it 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  




B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  

Certain chronic diseases (including arthritis) may be presumably 
service connected if manifested to a compensable degree in a 
specified period of time postservice (one year for arthritis).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's STRs show that he had a cyst removed from his left 
shoulder in August 1998, with no reported complications.  A 
February 1999 flexibility screen noted the Veteran's active range 
of shoulder motion was within normal limits.  A May 2000 report 
notes complaints of stiffness and pain in the joints, including 
the shoulders; there is also a notation of left shoulder 
"popping."  A June 2000 report notes a complaint of left 
shoulder pain; no X-ray abnormalities were found.  The diagnosis 
was possible joint laxity.  An October 2001 report notes a 
history of joint swelling and tenderness for two years; it was 
noted that hyperlaxity was noted as a teenager.  A November 2001 
record notes complaints of "popping" and "looseness" of 
multiple joints, and that the Veteran was to have a consultation 
with orthopedics, but that such did not occur.  A March 2002 
record notes multiple joint laxity.  April 2002 records note the 
Veteran was involved in a motorcycle accident and suffered 
"multiple superficial abrasions", specifically to the left hip, 
the left arm, and the right knee.  

A June 2002 record from the Navarre Clinic notes that the Veteran 
injured his left shoulder a few days prior (left shoulder 
"popped" out) playing sports, and had complaints of left 
shoulder pain.  He reported possible subluxation a couple of 
months prior and pain in the left shoulder since an injury a 
couple of months prior.  Findings included swelling over the 
anterior left shoulder with diffuse tenderness, limited range of 
motion, and unremarkable X-rays; the diagnosis was left shoulder 
subluxation.  It was noted he was somewhat ligamentously lax 
generally.  A July 2002 follow-up record notes complaints of 
soreness at the extremes of range of motion.  Findings included 
mild tenderness anteriorly and full symmetric range of motion.  
The diagnosis was improved left shoulder status post subluxation.  
A September 2002 record notes complaints of soreness with certain 
activities and limited motion; he denied any feelings of 
looseness in the shoulder.  Findings included trace tenderness; 
full symmetric range of motion; a little crepitus; negative 
anterior load shift; positive grind test; trace positive Neer and 
Hawkin's test; and rotator cuff strength 5/5.  The diagnosis was 
improved left shoulder instability.  

An August 2002 Nova Care Rehabilitation private treatment report 
notes decreased strength, range of motion, and functional 
ability, and occasional left shoulder spasm with movement.  The 
diagnosis was left shoulder instability.  

On June 2003 VA examination, it was noted that the Veteran 
injured his left shoulder in June 2002 playing baseball.  He 
reported he initially dislocated his shoulder between January 
2000 and May 2002; the examiner noted that no documentation of 
the injury was located.  The Veteran reported he was considered 
double-jointed in grade school and was able to pop joints in and 
out of place.  On physical examination, findings included full 
range of motion and minimal crepitance of the left shoulder.  The 
diagnosis was history of left shoulder dislocation in June 2002, 
secondary to sports injury without sequella.  

Private treatment records from Dr. P. M. S. include an October 
2003 record that notes the Veteran injured his left shoulder at 
work in August 2003; X-rays were negative and an August 2003 MRI 
revealed a Hills-Sach's lesion in the humerus and possible 
partial thickness supraspinatus tendon tear.  A November 2003 
follow-up record notes limited range of motion and some laxity 
anteriorly.  A December 2003 record notes there was no left 
shoulder pain.  The Veteran reported he had restricted his 
activities.  Findings included some limitation of motion and mild 
tenderness over the front of the shoulder.  The examiner opined 
that the August 2003 injury was an aggravation of a pre-existing 
condition.  A January 2004 record notes the Veteran reported he 
had very little discomfort.  Findings included full range of 
motion and no tenderness.  The diagnosis was anterior capsular 
deficiency believed to have been aggravated by the August 2003 
injury.  

In his April 2004 notice of disagreement, the Veteran reported 
that his left shoulder was susceptible to recurrent dislocations, 
and that he had dislocated it approximately three times since 
separation from active duty.  

The February 2009 Board remand, in part, sought an examination to 
determine the nature and likely etiology of the Veteran's current 
left shoulder disability, and specifically whether such is 
related to his active service/complaints noted therein.  

On July 2009 VA examination, the Veteran reported that he had 
dislocated his shoulder three times: once when he slipped and 
fell in service; at work after service (diagnosed as rotator cuff 
tear and Hill-Sach deformity); and playing softball.  The 
examiner reviewed the Veteran's claims file (noting the 
complaints therein, excluding the cyst removal in August 1998), 
and indicated the diagnoses were:  acute left shoulder strain, in 
service, resolved without residuals; and left shoulder 
subluxation with rotator cuff tear and Hill-Sachs deformity of 
proximal humerus, after service, not caused by or related to 
military service.  The examiner observed that there is no 
documentation in the STRs to support a mechanism of injury 
causing rotator cuff tear and subluxation.  She noted that the 
first documented traumatic subluxation occurred after service 
playing sports, with re-injury on the job, and that the 
complaints of popping in the joints were well documented to be 
baseline for the Veteran with generalized joint laxity.  

It is not shown that a chronic left shoulder disability became 
manifest in service and persisted or that left shoulder arthritis 
was manifested in the first year following the Veteran's 
separation from active duty.  Notably, while he was seen several 
times in service for multiple joint laxity and pain, including 
joint "popping" and "looseness," most of his complaints were 
limited to the spine, both elbows, and both hips.  Although he 
was seen for left shoulder complaints on a couple of occasions 
during service, and left shoulder pain (which of itself is not a 
chronic disability) was diagnosed, the problem apparently was 
acute.  X-rays were normal.  It is noteworthy that approximately 
one month after service the Veteran was engaging in a sport 
activity, sustaining injury.  [The Board notes that there is no 
evidence of residual pathology from the Veteran's left shoulder 
cyst excision.]  Consequently, service connection for the 
Veteran's current left shoulder disability on the basis that it 
became manifest in service and persisted (see 38 C.F.R. § 3.303) 
or on a presumptive basis (for arthritis of the shoulder as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The only medical opinion of record that specifically addresses 
the matter of a nexus between the Veteran's current left shoulder 
disability and his service is against his claim.  Specifically, a 
July 2009 VA consulting Osteopath opined that the Veteran 
sustained an acute left shoulder strain in service, which 
resolved without residuals, and that his current left shoulder 
disability (subluxation with rotator cuff tear and Hill-Sachs 
deformity of proximal humerus) is unrelated to the documented 
complaints in service.  The provider explained the rationale for 
the opinion, noting that in the Veteran's STRs there is no 
documentation of an injury causing rotator cuff tear and 
subluxation.  She emphasized that the first documented traumatic 
subluxation occurred after service playing sports (in June 2002), 
with on-the-job re-injury (in August 2003).  The Board may 
consider only independent medical evidence to support its 
findings and cannot reach its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Here, the competent clinical evidence does not link the Veteran's 
left shoulder disability to his service.  Hence, the Board is 
precluded from making a finding to the contrary.  

The Board notes the August 2003 Dr. P. M. S. treatment record 
with the opinion that the August 2003 left shoulder injury was an 
aggravation of a pre-existing condition (suggesting, but not 
expressing that there is a nexus between current disability and 
service).  The Board places little probative value on this 
opinion as it is a mere conclusion unaccompanied by rationale.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere 
conclusion by a medical [professional] is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the [medical professional's] opinion.").  The 
statement does not acknowledge the June 2002 postservice injury, 
or discuss the nature of the Veteran's complaints during service 
(i.e., a diagnosis of left shoulder pain, with no underlying 
pathology found).  

The Veteran's own statements relating his current left shoulder 
disability to an injury in service are not competent evidence; 
etiological linkage of a current disability to one (of various 
possible) cause is a medical question too complex to be resolved 
by a layperson/lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds that to the 
extent the Veteran alleges left shoulder subluxation occurred on 
injury during service (as in a June 2002 Navarre Clinic treatment 
record), or that he initially dislocated his shoulder during 
service (as on June 2003 and July 2009 VA examinations), such 
allegation is uncorroborated by, and inconsistent with, clinical 
data in his STRs, and is considered not credible.  The STRs show 
that while he was involved in a motorcycle accident in April 
2002, the injuries were abrasions, and such (acute) injuries were 
limited to the left hip, left arm, and right knee; there was no 
specific notation of a left shoulder injury.  Once again it is 
noteworthy that approximately two months later (postservice) the 
Veteran was engaging in athletic activity which resulted in left 
shoulder injury.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt doctrine does not apply; the claim must be 
denied.  


ORDER

Service connection for a left shoulder disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


